Citation Nr: 1419398	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-42 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to April 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before a hearing officer at the RO in July 2009, and before the undersigned Acting Veterans Law Judge in August 2010.  

In May 2011, the Board remanded the issue for additional development.  The development has been completed and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects diagnoses of generalized anxiety disorder, anxiety disorder, not otherwise specified (NOS), a panic disorder, and a personality disorder.  

2.  There is no competent, credible evidence that any current psychiatric disorder is related to the Veteran's active military service or events therein. 

3.  Personality disorders are not diseases or injuries subject to compensation benefits within the meaning of applicable law.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements were met in this case by an April 2007 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been associated with the claims file and all identified and available post-service treatment records have been obtained, to include VA treatment records and private treatment records from Georgetown Medical Care.  The Veteran was medically evaluated in conjunction with his claimed psychiatric disability in June 2008 and May 2011.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

As the Agency of Original Jurisdiction (AOJ) requested that the Veteran submit any additional evidence he had to support his claim (see May 2011 letter) and scheduled him with an appropriate VA examination, the Board finds that the AOJ has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran testified during a Board hearing in August 2010, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran contends that he has PTSD as a result of his military service.  See his March 2007 claim.  Specifically, he claims his psychiatric symptoms are related to having witnessed the death of fellow seaman, E.B.  See his August 2007 Statement in Support of Claim.  The Board has expanded the claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Establishing entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Initially, the Board notes that the Veteran's in-service stressor has been verified.  An undated report from the Center for Unit Records Research (now U.S. Army & Joint Services Records Research Center (JSRRC)) confirmed the death of E.B. in the manner described by the Veteran.  The described stressor is also consistent with the circumstances of his service.  See 38 C.F.R. § 1154(a) (West 2002).  However, as will be discussed below, he does not meet the criteria for a diagnosis of PTSD and there is no competent, credible evidence relating his diagnosed psychiatric disorders (generalized anxiety disorder, a personality disorder, and a panic disorder) to his military service.  

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a psychiatric disorder.  During the RO hearing, the Veteran testified that he was treated with Valium in service to "calm [him] down" after his friend was killed.  See RO Hearing Transcript (Tr.) at 5.  His records reflect that he was treated with Valium in September 1973, but for complaints of dizziness and pounding heart.  The impression at the time was high blood pressure.  There is no indication that he was treated with Valium for psychiatric reasons.  Furthermore, his March 1974 separation examination report reflects that his psychiatric evaluation was normal.  On his report of medical history, he denied having or having had depression or excessive worry.  He indicated that he did not know whether he had "nervous trouble of any sort."  

The Veteran has alleged that he had a "nervous breakdown" shortly after being discharged from service.  His wife testified that the breakdown occurred four or five years after service.  See RO Hearing Tr. at 3.  During the August 2010 Board hearing, the Veteran stated that the breakdown occurred in 1976.  See Board Hearing Tr. at 8.    During a July 2011 VA psychological evaluation for bariatric surgery, the Veteran reported that he had a breakdown in 1978.  He has also claimed to have had psychiatric problems since service and his wife and F.G testified that his personality changed after he returned from service.  See e.g., RO Hearing Tr. at 3, 8.

In a March 2009 letter, a private physician from Georgetown Medical Care (Dr. T.G.) stated that he had treated the Veteran for a panic disorder and chronic anxiety since February 1989 and that he had been on Xanax since July 1989.  

VA examinations were conducted in June 2008 and May 2011.  Both examiners diagnosed the Veteran with an anxiety disorder and opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The June 2008 examiner noted that the Veteran did not experience any re-experiencing symptoms consistent with PTSD and the May 2011 VA examiner noted that the Veteran increased arousal symptoms were not related to his in-service stressor.  The May 2011 VA examiner also diagnosed the Veteran a personality disorder.  

With regard to the etiology of the Veteran's anxiety disorder and personality disorder, the June 2008 VA examiner did not provide an opinion.  The May 2011 VA examiner noted that the Veteran was being treated for generalized anxiety but that he did not claim to have any worries during the examination.  The examiner noted that the Veteran had some vague symptoms of anxiety during panic attacks, which occurred up to four times per year.  The examiner opined that the anxiety disorder was not related to service, noting that most of his sessions were devoted to stress regarding his divorce and the poor choices that he has made in life.  With respect to the personality disorder, the examiner opined that personality disorder are longstanding patterns of behavior that would not result from service or an in-service stressor.  

VA outpatient treatment records dated since November 2006 generally note treatment for generalized anxiety disorder.  A March 2009 psychiatry note indicates that the Veteran was diagnosed with generalized anxiety disorder by Dr. R.M, a clinical psychologist.  A note was also made to rule out PTSD; however, the record does not reflect a diagnosis of PTSD.  In July 2011, he underwent a psychological evaluation for bariatric surgery and it was noted that he had a history of panic disorder and had been treated for anxiety since the 1970s.  

Regarding PTSD, the Board finds that the most competent evidence indicates that the Veteran does not meet the criteria for a diagnosis of PTSD under the DSM-IV.  Both VA examiners agreed that the Veteran did not meet the criteria for a diagnosis of PTSD and explained the rationale for their opinions.  Furthermore, there is no competent evidence to the contrary.  Despite the Veteran's assertions that a VA physician (Dr. R.M.) had diagnosed him with PTSD (Board Hearing Tr. at 12), VA outpatient treatment records indicate that a note was made simply to rule out PTSD.  This does not equate to a diagnosis of PTSD.  Furthermore, subsequent records only show a diagnosis of a generalized anxiety disorder/panic disorder.  

With respect to the Veteran's anxiety disorder, to include a panic disorder, the most competent evidence indicates that the disorder is not related to his military service.  The May 2011 VA examiner opined that the Veteran's anxiety was not related to service based on his reported history of symptoms.  There is no medical opinion to the contrary.  

With respect to the Veteran's personality disorder, the Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case.  Rather, the record reflects that the Veteran's psychiatric evaluation was normal at enlistment and normal at discharge.  

The Board considered the Veteran's lay contentions that his current psychiatric disorders are related to service and notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issues in this case, the diagnosis and etiology of a current psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Therefore the Veteran, as a lay person, is not competent to diagnosis PTSD or to relate his current psychiatric disorder to an in-service stressor that occurred almost 38 years ago.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection.  The benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


